UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6577



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DONALD TERRELL RICE,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Margaret B. Seymour, District
Judge. (CR-99-902; CA-01-1913-7-24)


Submitted:   June 28, 2004                 Decided:   July 16, 2004


Before LUTTIG, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald Terrell Rice, Appellant Pro Se.    Elizabeth Jean Howard,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Donald Terrell Rice seeks a certificate of appealability

to appeal the district court’s order denying relief on his motion

filed   under   28   U.S.C.   §   2255    (2000).      A   certificate   of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).             We have independently

reviewed the record and conclude that Rice has not made the

requisite showing.      Accordingly, we deny Rice’s motion for a

certificate of appealability and dismiss the appeal.           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 DISMISSED




                                  - 2 -